


Jeryl L. Hilleman
c/o Amyris, Inc.
5885 Hollis Street, Suite 100
Emeryville, CA 94608


May 31, 2012


Re: Exercise Period for Outstanding Stock Options


Dear Jeri:


As you know, the Leadership Development and Compensation Committee of the Board
of Directors of Amyris, Inc. (the "Company") has approved, an extension of
post-termination exercise period of your outstanding stock options, effective as
of the date of approval (May 1, 2012). Based on such approval, the exercise
period for your outstanding Options (as defined in your separation agreement
with the Company dated August 2, 2012 (the "Separation Agreement")) will be
extended for one year after the Scheduled Separation Date (as defined in the
Separation Agreement), such that you will be able to exercise the vested
portions of such Options through June 1, 2013. The vesting of such Options
(including the vesting acceleration provisions applicable to certain stock
options as provided in the Separation Agreement) is not affected by this letter
agreement. This letter agreement expressly amends and supersedes any contrary
provisions of the Separation Agreement and the applicable grant agreements.


This letter agreement does not amend or modify any other terms of the Options
(as provided by the relevant grant agreements and relevant Company equity
incentive plan). Amyris Stock Administration is available to assist you with any
questions yon may have regarding the exercise of your stock options.




Yours truly,


/s/ John G. Melo        
Chief Executive Officer


Acknowledged:


/s/ Jeryl L. Hilleman
Jeryl L. Hilleman




